Citation Nr: 0700473	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral interstitial 
fibrosis due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service in the Navy from June 1956 to 
June 1960 and from February 1961 to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision that 
denied service connection for bilateral interstitial fibrosis 
due to asbestos exposure.  

The Board notes that the rating decision and statements and 
of the case listed the issue as bilateral "intestinal" 
fibrosis, rather than "interstitial" fibrosis.  However, 
review of the record clearly reveals the veteran is claiming 
a fibrosis disorder of his lungs, and that disorder was 
adjudicated by the RO.  Thus, the issue has been 
recharacterized on the cover page to correct the 
typographical error. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran seeks service connection for bilateral 
interstitial fibrosis due to asbestos exposure aboard ships 
in the Navy.  As noted above, he served on active duty in the 
Navy from June 1956 to June 1960 and from February 1961 to 
July 1986.  This included service aboard numerous ships 
including the USS Boxer, USS Daniel. A. Joy (DE-585), USS 
John Paul Jones, USS Courtney (DE1021), USS McCloy, and the 
USS Nimitz.  An April 1980 asbestos medical surveillance 
program report noted that the veteran indicated that he had 
not been exposed to asbestos during rip-out operations and 
that he had not worked regularly with asbestos or asbestos 
products prior to or during his Navy career.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of bilateral interstitial fibrosis or 
of asbestosis.  Such records do show treatment for lung 
complaints including shortness of breath.  Service connection 
for a lung disorder was denied in February 1987.  

Post-service private and VA treatment records show treatment 
for lung problems including references to bilateral 
interstitial fibrosis and asbestosis.  

A March 2000 report from L. C. Rao, M.D., noted that a chest 
film dated in March 1999 showed that irregular opacities were 
present in the middle zones, bilaterally, of category S/T 
with I/O profusion.  It was reported that circumscribed chest 
wall thickening was also noted, bilaterally.  Dr. Rae 
indicated that with a significant occupational history of 
asbestos dust, the findings were consistent with the 
diagnoses of bilateral interstitial fibrosis due to 
asbestosis and asbestos associated pleural fibrosis.  

A March 2002 report from K. P. Gilmour, D.O., noted that the 
veteran admitted to being exposed to aerosolized asbestos 
dust when he was in the Navy from 1956 to 1986.  It was 
reported that an April 1999 X-ray from Dr. Rao indicated that 
there were bilateral lower lung zone opacities of S/T 
category and profusion I/O, and that there was also evidence 
of bilateral pleural thickening consistent with asbestosis 
and asbestos related pleural disease.  Dr. Gilmour stated, as 
to an impression, that on the basis of the medical history 
review, which was inclusive of a significant occupational 
exposure to asbestos dust, and the physical examination and 
chest radiograph, the diagnosis of asbestos related pleural 
disease was established with a reasonable degree of medical 
certainty.  

VA treatment records dated in April 2002 and November 2002 
indicated that the veteran had a history of asbestosis.  

The Board observes that the private treatment reports from 
Dr. Rao and Dr. Gilmour as well as the VA treatment records 
were apparently based solely on a history provided by the 
veteran of asbestos exposure and asbestosis.  There is no 
indication that the veteran's claims folder was reviewed as 
to those diagnoses.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion provided after a 
review of the entire claims folder, as to his claim for 
service connection for bilateral interstitial fibrosis due to 
asbestos exposure.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, or a 
claim reopened after a prior denial, the claim shall be 
denied.

Additionally, the Board notes that the veteran's service 
medical records for his first period of service from June 
1956 to June 1960 are apparently not of record.  Further, the 
available service medical records for his second period of 
service from February 1961 to July 1986 are only dated from 
the 1970s.  The Board finds that an attempt should be made to 
obtain any additional service medical records.  

The Board also observes that the claims folder includes a 
power-of-attorney form (VA Form 23-22) in which the veteran 
has appointed the Non Commissioned Officers Association as 
his representative.  However, in a March 2003 letter, the 
veteran stated that he tried to contact his designated 
service organization (the Non Commissioned Officers 
Association), but was told that there was no longer a 
representative there.  The veteran stated, therefore, he 
would like to change his representative to the American 
Legion.  The Non Commissioned Officers Association 
subsequently submitted a Statement of Representative in 
Appeals Case dated in February 2005 and an Informal Hearing 
Presentation dated in December 2006.  In light of the need to 
remand the claim for further development anyway, on remand 
the veteran's desire as to his representation should also be 
clarified.  

The Board notes that in a June 2002 authorization, the 
veteran reported that he received treatment at the 
Jacksonville, Florida VA Outpatient Clinic from 1994 to the 
present.  The reports of record from that facility are dated 
from October 1999 to May 2003.  As there are possible further 
VA treatment records that may be pertinent to the veteran's 
claim, they should be obtained.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice.  
        
Accordingly, the issue is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  In addition, the letter should 
advise that a disability rating and 
effective date will be assigned if 
service connection is granted for the 
claim, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Contact the veteran to clarify which 
agency he wants to have as his service 
representative in this case.  If the 
veteran indicates that any agency other 
than the Non Commissioned Officers 
Association is now his chosen 
representative, a power of attorney from 
the veteran should be obtained and the 
file forwarded to that agency for review 
of the claim and preparation of a VA Form 
646.  

3.  Contact the National Personnel 
records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for all medical records (including 
copies) pertaining to the veteran during 
his period of service from June 1956 to 
June 1960 and from February 1961 to July 
1986.  If more details are required to 
conduct such search, the veteran should 
be asked to provide the necessary 
information.  The results of such 
request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

4.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
lung problems (bilateral interstitial 
fibrosis due to asbestos exposure) and 
dated since his separation from service, 
from the Jacksonville, Florida VA 
Outpatient Clinic.  


5.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his claimed bilateral 
interstitial fibrosis (to include 
asbestosis) due to asbestos exposure, if 
any.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies, including X-ray 
studies, should be accomplished.  

The examiner should specifically indicate 
whether the veteran has bilateral 
interstitial fibrosis and/or asbestosis 
due to asbestos exposure.  If bilateral 
interstitial fibrosis and/or asbestosis is 
diagnosed, based on a review of historical 
records and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as likely as not (50 
percent or greater possibility) that any 
such disorder is related to the veteran's 
periods of service.  The examiner should 
specifically address the reports from Dr. 
Rao and Dr. Gilmour.  If an opinion cannot 
be provided without resorting to mere 
speculation, it should be so stated.  

6.  Thereafter, review the veteran's claim 
for service connection for bilateral 
interstitial fibrosis due to asbestos 
exposure.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


